Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the a plurality of contact portions” is unclear whether it’s referring to “a contact portion” of claim 1 or adding additional a plurality of contact portions.
Claims 4-8 and 10 are rejected because the claims inherit the deficiencies of claim 3, as being dependent on claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2012/0162739 A1).
Regarding claim 1, Yamada discloses a light scanning apparatus (Figs. 1A and 1B and para [0092]) comprising:
a mirror supporting portion (20) having a mirror (10) on a front surface (on Fig. 1A);
an actuator (30, 50, 70) configured to driving the mirror supporting portion (para [0093]);
a fixed frame (90) disposed around the mirror supporting portion (20) and the actuator (30, 50, 70); and
at least one rib (Figs. 13A and 13B, 21; and paras [0140], [0141]) disposed on a back surface side (para [0040], lines 2) of the mirror supporting portion (20) or the actuator,
wherein the rib includes a straight portion (Figs. 13A and 13B, 25 and 26; para [0141], further Fig. 30, 25c and 26c) and a contact portion (23, further 23C) having a width wider than a width of the straight portion (23 width is wider than 25 and 26 as shown in Fig. 13B; further 23C width is wider than 25C and 26C in Fig. 30).

Regarding claim 2, the light scanning apparatus according to claim 1, 
wherein the width of the contact portion is at least three times a width of the straight portion (see Fig. 13B, the width of 23 is at least three times of 25 or 26, looking into Fig. 13B; further Fig. 30, the width of 23C is at least three times of 25C or 26C).

Regarding claim 3, the light scanning apparatus according to claim 1,

wherein a plurality of contact portions are disposed at a position symmetrical with respect to at least one of the horizontal rotation axis and the vertical axis of rotation (see Fig. 13B, two 23s are disposed at a positon symmetrical with respect to horizontal rotation axis; further Fig. 30, two 23Cs are disposed at a position symmetrical with respect to horizontal rotation axis).

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-6, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the rib has the straight portion disposed on a back surface of the horizontal beam and an end portion having the width wider than the straight portion, wherein the end portion of the rib disposed on a back surface of each horizontal beam is adjacent to an adjacent portion of the pair of horizontal beams to form the contact portion as set forth in the claimed combination; 
Regarding claims 7, 8 and 10, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the rib has the straight portion provided on the back surface of the vertical beam and an end portion having a width wider than the width of the straight portion, and wherein the end portions of the ribs on the back surfaces of each of the vertical beams are adjacent to adjacent portions of the pair of vertical beams to form the contact portion as set forth in the claimed combination; and
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 3, 2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872